                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


UNITED STATES OF AMERICA


        V.                                                Case No. 2:18-cr-228
                                                          JUDGE ALGENON L. MARBLEY
BERNARD OPPONG,
                                                          SEALED
                Defendant


               PROTECTIVE ORDER AUTHORIZING DISCLOSURE AND USE
                             OF PATIENT RECORDS


        This matter comes before the Court on the United States' Motion for Protective Order.

(ECF No. 24). The United States alleges the defendant, Dr. Oppong, committed health care fraud

by, interalia, fraudulently billing Medicaid forservices notprovided, billing fortreatment that

was not medically necessary, and dispensing a schedule-Ill controlled substance outside the

scope of professional practice.

       The United States hasgiven notice to this Court thatduring theupcoming trial in this

matter, "documentary evidence related to confidential substance use disorder patient records—

and related testimonial evidence—will necessarily be presented in open court." (ECF No. 24 at

2). Accordingly, the United States has requested a protective order pursuant to Federal

regulations to protect patient privacy.

       This Courtfinds the United States has demonstrated good cause for the disclosure and

useof these records at trial. This Court is convinced the prosecution has no other available or

effective means of obtaining this information and that the need for the disclosure outweighs
potential injuries caused bydisclosure. This Court also finds that redaction, filing under seal, and

other protective measures will sufficiently protect patient privacy in compliance with Federal

regulations.
        For good cause shown, and in compliance with 42 C.F.R. §§2.61-76, this Court hereby

orders that:


        1. The parties may use and disclose the patient records obtained through the investigation
        of Defendant, any co-conspirator. Health & Wellness Pharmacy, LLC and/or Health &
        Wellness Medical Center, LLC, consistent with this Order, for the limited purposes of
        prosecution of defenseof this case at trial or at any related proceeding or appeal;

        2. The patients' records, information, or confidential communications made for the
        purpose of diagnosis, treatment, or referral that are admitted at trial shall not be used to
        investigate or prosecute any of those patients;

        3. The patients' names and social security numbers shall be redacted from the records;

        4. Unredacted copies of patients' records will be available for in camera inspection at
        trial;

        5. Unredacted copies of patients' records may only be admitted under seal, unless the
       patient testifies to the records at trial or provides written consent authorizing use at trial,
        in accordance with 42 C.F.R. §§ 2.63 and 2.31;

       6. The United States shall create a patient key, which shall contain the names of the
       patients whose identities have been redacted, and an identifying client number for each
       patient;

        7. Patients shall be referred to by their client number, and the court reporter shall be
       instructed to identify patients by their client number when identified in the transcript of
       the proceedings;

       8. References to patients contained in the transcript ofthe proceeding shall be redacted by
       the court reporter, substituting the patient's client number for his or her name where they
       are named in the transcript;

       9. When the evidentiary record is closed, records that are admitted and that contain
       patient-identifying information shall be assembled with the unredacted documents and
       placed under seal with instructions that the contents of the sealed envelope are subject to
     restrictions against further disclosure pursuant to 42 U.S.C. § 290dd-2; 42 C.F.R. §§
     2.61—2.67; and Ohio Rev. Code § 5119.27;

     10. Redacted copies of the documents may be received into evidence and maintained as
     part of the record;

     11. Disclosure or use of patient records may be subject to other restrictions as this Court
     deems appropriate, either through entry of a supplemental order, or as determined by this
     Court during trial or any related proceeding;

     12. The United States shall redact from the records offered at trial any patient
     confidential conununications, in accordance with 42 C.F.R. § 2.63, unless the patient
     testifiesto the statementat trial, or signs a written consent form permittingdisclosure and
     use in these proceedings.



IT IS SO ORDERED.



                                               s/Algenon L. Marblev
                                           ALGENON L. MARBLEY
                                           UNITED STATES DISTRICT JUDGE

DATED; AprU 15,2019
